        Case 4:20-cv-00067-JTJ Document 30 Filed 12/17/20 Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF MONTANA
                       GREAT FALLS DIVISION

 MICHAEL E. LOCKMAN,                          CV-20-67-GF-JTJ
 LOCKMAN, INC., DUN
 O’CONNOR, AND FAITH M.
 O’CONNOR,
                                              ORDER
 Plaintiffs,

 v.

 PIONEER NATURAL
 RESOURCES, USA, INC., a
 Delaware corporation, et al.,

 Defendants

      Plaintiffs have moved for admission of J. Michael Bailey (Mr. Bailey),
(Doc. 28), to practice before this Court in this case with Travis W. Kinzler of Cok
Kinzler PLLP, to act as local counsel. Mr. Bailey’s application appears to be in
compliance with L.R. 83.1(d).

      IT IS HEREBY ORDERED:

      Plaintiffs’ motion to allow Mr. Bailey to appear on their behalf (Doc. 28) is
GRANTED on the following conditions:

      1. Local counsel will be designated as lead counsel or as co-lead counsel
with Mr. Bailey. Mr. Bailey must do his own work. He must do his own writing,
sign his own pleadings, motions, briefs and other documents served or filed by


                                       -1-
       Case 4:20-cv-00067-JTJ Document 30 Filed 12/17/20 Page 2 of 2


him, and, if designated co-lead counsel, must appear and participate personally in
all proceedings before the Court. Local counsel shall also sign such pleadings,
motions and briefs and other documents served or filed.

      2. Admission is not granted until Mr. Bailey, within five (5) days from the
date of this Order has filed an acknowledgment and acceptance of his admission
under the terms set forth above.

      3. Admission is personal to Mr. Bailey.

      DATED this 17th day of December, 2020.




                                       -2-
